Title: John Adlum to Thomas Jefferson, 13 March 1810
From: Adlum, John
To: Jefferson, Thomas


          
            Sir
            Wilton farm 
                     March 13th 1810
          
          With this days mail I send you a number of cuttings of the vines from which I made the wine I had the honor of sending you by Mr Christie.
          I also enclose a bottle of the wine, made last season
          There is one particularity 
                     peculiarity in those vines different from any I am acquainted with, They will not bear pruning in the same manner that foreign vines do. When I had them first cultivated, my Gardner, (when the grapes were set and about the size of swan shot) cut the vine at the joint or bud beyond the last bunch of grapes, which he informed me was the manner of trimming the fruit
			 bearing vines in Europe, that the nourishment might go into the grapes, But the last bud immediately put out a new shoot, blossomed and bore grapes, these he cut in the same manner as the first, and the bud again put out a new shoot, blossomed and the fruit set, so that there was at the same time, ripe grapes, full grown green grapes, and the last about the size of swan shot. The ground they were
			 planted in was well manured, and frequently watered while the grapes were growing—But since that discovery I do not suffer the
			 vines to be trimed in the manner mentioned. These grapes grow much larger and ripen much better when they are suffered to hang in the shade
			 of their own leaves, than when tied to strait sticks, they then are frequently scorched by the sun, and then they never ripen well afterwards.
          Mr 
                  Gale who lives a few miles from me got a number of cuttings from me,
			
			
			
			
			 and
			 trains them in the manner mentioned  
                     by Forsyth in his book on fruit trees, and
			 it is astonishing to see with what
			 strength the shoots grow but he has not yet made any wine from them. It is his opinion that they ought to be planted a rod
			 apart (that is) 16½ feet.
          I shall be glad to hear of your receiving the cuttings safe. Also your opinion of the wine.
          I have been some days later forwarding you the cuttings than I intended, owing to the indisposition of my family. But if no accident happens to them by the way and you have them well watered I have no doubt of their succeeding.
          
            I am Sir Very respectfully Your most Obedt Servt
            
                  
               John Adlum
          
        